DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
claim 6 recites a diameter of the fuel injection port, however, Figs 3-4 show the length (128; described as the diameter of the fuel injection port in the Specification) is a width of an annular fuel injection port/slot, rather than a diameter of the fuel injection port. It is unclear whether the Drawings are in error, the claims are in error, and/or the Specification is in error. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0045]: “In yet another embodiment, flowing the oxidizer 83 through the fuel nozzle passage 123 may further include flowing the oxidizer 83 at an axial velocity (i.e., velocity generally along the axial direction A) corresponding to approximately 40% or less of a total flow rate of oxidizer 64 from the compressors 22, 24 of the engine 10 (FIG. 1)” is not grammatically coherent and is unclear as to how an axial velocity of the oxidizer is a percentage of a “total flow rate” value (e.g., mass flow rate, volume flow rate, etc.).
[0045, 52, 54]: “circumferential direction, [the/a] tangential direction, or both” is not consistent with the previous reference to the circumferential and tangential directions being the same (e.g., [0044])
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities: 
cl.2: 
“each vane is” is believed to be in error for --each of the plurality of vanes is--
“each pair of vanes” is believed to be in error for --each pair of adjacent vanes of the plurality of vanes--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 and its dependents, the recitation(s) of “the inner wall and the outer wall together define a contoured portion from a first radius to a second radius” renders the claim indefinite because it is unclear whether both the outer wall and the inner wall comprise a first radius and a second radius, or only one of the inner wall and the outer wall need comprise the first radius and the second radius, or only one of the inner wall and the outer wall need comprise the first radius and the other may comprise the second radius. If both need to comprise the first radius and the second radius, it is not clear if it is the same radii for both, or different radii. 
Furthermore, the recitation regarding the forward stagnation point renders the claim indefinite because it is unclear how this limitation relates to time. That is, stagnation point development and location in a continuous combustion device depends on operation of the device. Thus, it is unclear whether the stagnation point need only be at the claimed location at a single point in time, or at all times, or during specific times. 
Furthermore the recitation of “a forward stagnation point of the flow of oxidizer” renders the claim indefinite because it is unclear whether Applicant is referring to the standard interpretation of a stagnation point in a continuous combustion device as a stagnation point of a fuel-oxidizer mixture (supported by the disclosure under 112a at [0020, 51]), or whether Applicant requires specifically a stagnation point of the oxidizer (not currently apparently supported by the original disclosure under 112a).
Regarding claims 2, 4, and their dependents, the recitation of “a[/the] leading edge…[and] a[/the] trailing edge” renders the claim indefinite because it is unclear whether there is a single leading/trailing edge or multiple leading/trailing edges. It is further unclear if any vanes share a leading/trailing edge, or whether each vane has a respective leading/trailing edge. 
Regarding claim 3 and its dependents, the recitation “a circumferential direction, a tangential direction, or both” renders the claim indefinite because it is unclear what the tangential direction is. A polar coordinate system is typically defined by an axial direction, a radial direction, and a circumferential direction. It is also unclear, when read in light of the Specification whether the tangential direction and the circumferential direction are the same direction, or whether they are different directions. 
Regarding claim 6, the recitation “a higher axial velocity at the inner wall relative to the outer wall normal to the inner wall” renders the claim indefinite because it is unclear whether the velocity, the outer wall, or some other component/feature is “normal to the inner wall”. Perhaps Applicant means the region is defined by the inner wall, the outer wall, and linear upstream and downstream boundaries that extend between the inner wall and the outer wall at a right angle to the inner wall.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama 9429324.
Regarding claim 1, Matsuyama teaches a combustion system (1) for a gas turbine engine (Col.1 l.8), the combustion system comprising: 
a fuel nozzle (2) comprising an inner wall (12, 14) and an outer wall (15) together defining a fuel nozzle passage (24, 26) through which an oxidizer (compressed air, CA) flows toward a combustion chamber (4), 
wherein the inner wall and the outer wall together define a contoured portion (incl. 18, 16, 14) from a first radius to a second radius smaller than the first radius (interpreted to mean at least one of the inner wall and the outer wall comprises an extent from a first radius to a second radius; in this case, 12, 14, and 15 each contract from a first respective radius, to a second respective radius smaller than the first respective radius), and 
further wherein the inner wall defines a fuel injection port (for F1 from 22) therethrough in fluid communication with the fuel nozzle passage (Fig 2), and 
wherein the outer wall defines a throat (18d) at the fuel nozzle passage (Fig 2) and an exit plane at a downstream end of the outer wall adjacent to the combustion chamber (at 18a), and wherein the fuel nozzle defines a forward stagnation point (where oxidant flow “disappears”, Col.10 ll.19-43, Col.14 ll.26-37, Col.14 l.51 - Col.15 l.4) of the flow of oxidizer between the throat and the exit plane (Figs 1, 6-8).
Continuous combustion (as in the gas turbine engine combustor of Matsuyama) requires recirculation and a stagnation point to maintain a stable flame. The stagnation point location changes based on operating condition as per Col.10 ll.19-43, Col.14 ll.26-37, Col.14 l.51 - Col.15 l.4, and Figs 1 and 6-8 of Matsuyama. At least Fig 1 depicts the stagnation point between the throat and the exit plane of the outer wall, and Fig 8 depicts at least one stagnation point shifting downstream when oxidizer (compressed air) momentum is very large. Thus, Matsuyama teaches at least one condition of operation (when oxidizer momentum is not large), when the stagnation point is in the claimed location between the throat and the exit plane. See also, evidentiary references Cornwall 20050106520, Karlsson 8863524, Overman 20120234013, to show how the depicted recirculating flow boundaries/arrows indicate the continuous combustion stagnation point position.
	Regarding claim 2, Matsuyama teaches all the limitations of the claimed invention as discussed above. Matsuyama further teaches the fuel nozzle further comprises: 
a plurality of vanes (32) in adjacent circumferential arrangement (Figs 2-3) around a fuel nozzle centerline (C1), 
wherein each vane is extended between the inner wall and the outer wall upstream of the fuel injection port (32 extends between 14 and 15), and 

    PNG
    media_image1.png
    712
    616
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    734
    724
    media_image2.png
    Greyscale

wherein each pair of vanes defines a first cross sectional area circumferentially therebetween proximate to a leading edge (Fig 4A above; and/or 4B above) and a second cross sectional area proximate to a trailing edge different from the first cross sectional area (Fig 4A above; and/or 4B above).
Regarding claim 3, Matsuyama teaches all the limitations of the claimed invention as discussed above. Matsuyama further teaches the plurality of vanes are extended at least partially along a circumferential direction, a tangential direction, or both, relative to the fuel nozzle centerline (Figs 2-4A).
	Regarding claim 4, Matsuyama teaches all the limitations of the claimed invention as discussed above. Matsuyama further teaches the plurality of vanes extends the trailing edge to a circumferential location relative to the nozzle centerline different from the leading edge such as to at least partially obscure the second cross sectional area from view along a downstream direction relative to the first cross sectional area (Fig 4A).
Regarding claim 5, Matsuyama teaches all the limitations of the claimed invention as discussed above. Matsuyama further teaches the fuel injection port is disposed upstream of the throat defined by the outer wall (Fig 2).
Regarding claim 6, Matsuyama teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    770
    608
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    734
    705
    media_image4.png
    Greyscale

Matsuyama further teaches the fuel nozzle passage defines a region (all or a part of the shaded region in Figs 2, 4B) within approximately eight diameter-lengths of a diameter (Figs 2, 4B; width of passage 22,22a at the outlet thereof, just as Applicant’s diameter is a width of an annular slot; or diameter of 12 at the outlet, or diameter of 14 at the outlet) of the fuel injection port upstream of the fuel injection port at which a flow of oxidizer (CA) defines a higher axial velocity at the inner wall relative to the outer wall normal to the inner wall (Figs 2, 4B depict diffusing flow in the outer portion 26 of the fuel nozzle passage, the outer flow thus being slower than the non-diffused flow in the inner portion 24 of the fuel nozzle passage; see also, Col.14 ll.51-end).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama in view of Cornwell 20050106520.
Regarding Claims 1-6, Matsuyama teaches all the limitations of the claimed invention as discussed above. 
Additionally, Cornwell teaches a combustion system for a gas turbine engine (Title), the combustion system comprising: 
a fuel nozzle (100) comprising an inner wall (20) and an outer wall (50, 80) together defining a fuel nozzle passage through which an oxidizer flows toward a combustion chamber (Fig 1), 
wherein the inner wall and the outer wall together define a contoured portion from a first radius to a second radius smaller than the first radius (Figs 1-2), and 
wherein the outer wall defines a throat (upstream end of 80) at the fuel nozzle passage and an exit plane at a downstream end of the outer wall (at 84) adjacent to the combustion chamber (Figs 1-2), and 
wherein the fuel nozzle defines a forward stagnation point of the flow of oxidizer between the throat and the exit plane (Fig 1).
Cornwell further teaches using swirl number and flow velocity/momentum to adjust the stagnation point (and the recirculation properties; [0011-14, 38, 43, 48-49, 52, 53]; Figs 4b-4d). Cornwell further teaches the desirability of maintaining the stagnation point upstream of the outlet (84) of the venturi-shaped outer wall (80 portion) in order to prevent large, unpredictable changes in richness of the fuel burn due to stagnation point (and flame front jumping in and out of the burner), which causes a drastic change in amount of air that reaches the flame per amount of fuel that reaches the flame ([0052]). Cornwell further teaches the desirability of maintaining the stagnation point downstream of the venturi throat in order to prevent flashback  which can damage the burner and result in high NOx emissions ([0048, 15]).
Thus, Cornwell recognized stagnation point position as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art, in this case the position of the stagnation point depending on swirl number and flow velocity/momentum ([0011-14, 38, 43, 48-49, 52, 53]; Figs 4b-4d) and stagnation point position affecting flame stability/flashback tendencies ([0015, 48, 52]), such that the determination of the optimum or workable ranges of said variable, in this case the stagnation point being maintained between the throat and the exit of the venturi-shaped outer wall, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). That is, where the general conditions of a claim are disclosed in the prior art, in this case Matsuyama teaching all the claimed structural features (see discussion above), it has been held that the discovery of optimum or workable ranges, by experimentation requiring only routine skill in the art, in this case the ability to adjust stagnation point position as per Cornwell ([0011-14, 38, 43, 48-49, 52, 53]), would have been an obvious extension of prior art teachings to achieve flame stability and low flashback (Cornwell, [0015, 48, 52]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741